Exhibit 10.23

EMPLOYMENT SEVERANCE AGREEMENT

This Employment Severance Agreement (the “Agreement”) is made and entered into
effective as of December 11, 2006 (the “Effective Date”), by and between George
Whitney (the “Executive”) and Cost Plus, Inc. (the “Company”).

R E C I T A L S

A. Cost Plus desires to retain the services of the Executive, and the Executive
desires to be employed by Cost Plus, on the terms and subject to the conditions
set forth in this Agreement.

B. The Board of Directors of the Company (the “Board”) believes the Company
should provide the Executive with certain severance benefits should the
Executive’s employment with the Company terminate under certain circumstances,
such benefits to provide the Executive with enhanced financial security and
sufficient incentive and encouragement to remain with the Company.

C. Certain capitalized terms used in the Agreement are defined in Section 6
below.

AGREEMENT

In consideration of the mutual covenants herein contained, the parties agree as
follows:

1. Duties and Scope of Employment. The Company shall employ the Executive in the
position of Senior Vice President, Merchandising, with such duties,
responsibilities and compensation as in effect as of the Effective Date. The
Board and the Chief Executive Officer of the Company (the “CEO”) shall have the
right to revise such responsibilities and compensation from time to time as the
Board or the CEO may deem necessary or appropriate. If any such revision
constitutes “Involuntary Termination” as defined in Section 6(d) of this
Agreement, the Executive shall be entitled to benefits upon such Involuntary
Termination as provided under this Agreement.

2. At-Will Employment. The Company and the Executive acknowledge that the
Executive’s employment is and shall continue to be at-will, as defined under
applicable law. If the Executive’s employment terminates for any reason, the
Executive shall not be entitled to any payments, benefits, damages, awards or
compensation other than as provided by this Agreement, or as may otherwise be
available in accordance with the Company’s established employee plans and
practices or in accordance with other agreements between the Company and the
Executive. This Agreement shall remain in effect until the earlier of (i) the
date that all obligations of the parties hereunder have been satisfied or
(ii) the date upon which this Agreement terminates by consent of the parties
hereto.



--------------------------------------------------------------------------------

3. Severance Benefits.

(a) Benefits upon Termination. Unless the Executive is entitled to benefits
under Section 3(b) of this Agreement, if the Executive’s employment terminates
as a result of Involuntary Termination prior to June 15, 2007 and the Executive
signs and does not revoke a Release of Claims, then the Company shall pay the
Executive’s Base Compensation on a salary continuation basis in accordance with
the Company’s normal payroll practices to the Executive for twelve (12) months
from the Termination Date. The Executive shall not be entitled to receive any
payments if the Executive voluntarily terminates employment other than as a
result of an Involuntary Termination.

(b) Benefits upon Termination After a Change of Control. If after a Change of
Control the Executive’s employment terminates as a result of Involuntary
Termination prior to June 15, 2007 and the Executive signs and does not revoke a
Release of Claims, then the Company shall pay the Executive’s Base Compensation
on a salary continuation basis in accordance with the Company’s normal payroll
practices to the Executive for eighteen (18) months from the Termination Date.
The Executive shall not be entitled to receive any payments if the Executive
voluntarily terminates employment other than as a result of an Involuntary
Termination.

(c) Stock Options. Unless otherwise provided in the Company’s stock option plans
or in the Executive’s stock option agreements, the Executive shall not be
entitled to acceleration of any unvested stock options upon the termination of
the Executive’s employment for any reason, including an Involuntary Termination.

(d) Miscellaneous. In addition to the benefits described in Section 3(a) or
Section 3(b) of this Agreement, upon the termination of the Executive’s
employment, (i) the Company shall pay the Executive any unpaid base salary due
for periods prior to the Termination Date; (ii) the Company shall pay the
Executive all of the Executive’s accrued and unused vacation through the
Termination Date; (iii) following submission of proper expense reports by the
Executive, the Company shall reimburse the Executive for all expenses reasonably
and necessarily incurred by the Executive in connection with the business of the
Company prior to the Termination Date; and (iv) if benefits will be paid under
Section 3(a) or Section 3(b) of this Agreement, the Company shall pay the
Executive a pro-rata portion of his fiscal year bonus, if any, under the
Company’s Management Incentive Plan in effect for the fiscal year in which the
Termination Date occurs. Such amount shall be paid at the time bonuses for the
completed fiscal year are paid to other executives (but no later than the period
of time required to fit within the short-term deferral rule of Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”)), shall be pro-rated
for the period of time during the fiscal year that the Executive was an employee
of the Company and shall only be paid if, and to the extent, that the relevant
performance targets have been achieved by the Company. Except for any bonus
payment under clause (iv) of the preceding sentence, these payments shall be
made promptly upon termination and within the period of time mandated by
applicable law.

 

-2-



--------------------------------------------------------------------------------

4. Limitation on Payments.

(a) Code Section 409A. If the Company reasonably determines that Section 409A
will result in the imposition of additional tax to an earlier payment of the
severance and other benefits provided in this Agreement or otherwise payable to
the Executive, then the first six (6) months of the Executive’s severance
benefits under Section 3 of this Agreement will accrue during the six (6)-month
period following the Executive’s termination and will become payable in a lump
sum payment on the date that is six (6) months and one (1) day following the
date of the Executive’s termination of employment. The remaining severance
benefits will be payable as provided in Section 3 of this Agreement.

(b) Code Section 280G. In the event that the severance and other benefits
provided for in this Agreement or otherwise payable to the Executive
(i) constitute “parachute payments” within the meaning of Section 280G of the
Code and (ii) but for this Section 4, would be subject to the excise tax imposed
by Section 4999 of the Code, then the Executive’s severance benefits under
Section 3(b) of this Agreement shall be either:

(i) delivered in full, or

(ii) delivered as to such lesser extent which would result in no portion of such
severance benefits being subject to excise tax under Section 4999 of the Code,
whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999 of the
Code, results in the receipt by the Executive on an after-tax basis, of the
greatest amount of severance benefits, notwithstanding that all or some portion
of such severance benefits may be taxable under Section 4999 of the Code. Unless
the Company and the Executive otherwise agree in writing, any determination
required under this Section 4 shall be made in writing by the Company’s
independent public accountants immediately prior to Change of Control (the
“Accountants”), whose determination shall be conclusive and binding upon the
Executive and the Company for all purposes. For purposes of making the
calculations required by this Section 4, the Accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of Sections
280G and 4999 of the Code. The Company and the Executive shall furnish to the
Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this Section. The Company shall
bear all costs the Accountants may reasonably incur in connection with any
calculations contemplated by this Section 4.

5. Non-Solicitation. In consideration for the mutual agreements as set forth
herein, the Executive agrees that the Executive shall not, at any time, within
twelve (12) months following termination of the Executive’s employment with the
Company for any reason, directly or indirectly solicit the employment or other
services of any individual who at that time shall be or within the prior twelve
(12) months shall have been an employee of the Company.

6. Definition of Terms. The following terms referred to in this Agreement shall
have the following meanings:

(a) Base Compensation. “Base Compensation” means the Executive’s monthly base
salary paid by the Company for services performed calculated as the average base
salary for the six (6) months completed prior to the Termination Date. If the
Executive has not been employed by the Company for six (6) complete months prior
to the Termination Date, Base Compensation shall be calculated as the average
base salary for the period of the Executive’s employment.

 

-3-



--------------------------------------------------------------------------------

(b) Cause. “Cause” means the Executive’s (i) intentional failure to perform
reasonably assigned duties, (ii) dishonesty or willful misconduct in the
performance of duties, (iii) engaging in a transaction in connection with the
performance of duties to the Company or any of its subsidiaries which
transaction is adverse to the interests of the Company or any of its
subsidiaries and which is engaged in for the Executive’s personal enrichment or
(iv) willful violation of any material law, rule or regulation in connection
with the performance of duties.

(c) Change of Control. “Change of Control” means the consummation of any of the
following events:

(i) The acquisition by any “person” (as such term is used in Sections 13(d) and
14(d) of the Exchange Act) (other than the Company or a person that directly or
indirectly controls, is controlled by, or is under common control with, the
Company) of the “beneficial ownership” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
fifty percent (50%) or more of the total voting power represented by the
Company’s then outstanding voting securities;

(ii) A change in the composition of the Board of Directors of the Company
occurring within a two (2)-year period, as a result of which fewer than a
majority of the directors are Incumbent Directors. “Incumbent Directors” shall
mean directors who either (A) are directors of the Company as of the date
hereof, or (B) are elected, or nominated for election, to the Board of Directors
of the Company with the affirmative votes of at least a majority of the
Incumbent Directors at the time of such election or nomination (but shall not
include an individual not otherwise an Incumbent Director whose election or
nomination is in connection with an actual or threatened proxy contest relating
to the election of directors to the Company);

(iii) A merger or consolidation of the Company with any other corporation, other
than a merger or consolidation which would result in the voting securities of
the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) at least fifty percent (50%) of the total voting power
represented by the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation, or the approval by
the stockholders of the Company of a plan of complete liquidation of the Company
or of an agreement for the sale or disposition by the Company of all or
substantially all the Company’s assets;

(iv) The sale of all or substantially all of the assets of the Company
determined on a consolidated basis; or

 

-4-



--------------------------------------------------------------------------------

(v) The complete liquidation or dissolution of the Company.

(d) Involuntary Termination. “Involuntary Termination” means:

(i) termination of the Executive’s employment by the Company for any reason
other than Cause;

(ii) a material reduction in the Executive’s salary, other than any such
reduction which is part of, and generally consistent with, a general reduction
of officer salaries;

(iii) a material reduction by the Company in the kind or level of employee
benefits (other than salary and bonus) to which the Executive is entitled
immediately prior to such reduction with the result that the Executive’s overall
benefits package (other than salary and bonus) is substantially reduced (other
than any such reduction applicable to officers of the Company generally);

(iv) any material breach by the Company of any material provision of this
Agreement which continues uncured for thirty (30) days following notice thereof;
or

(v) a material reduction in the Executive’s titles, duties, responsibilities or
authority;

provided that none of the foregoing shall constitute Involuntary Termination to
the extent the Executive has agreed thereto. Any purported Involuntary
Termination pursuant to Section 6(d)(ii) through 6(d)(v) will not be effective
until the Executive has delivered to the Company a written explanation which
describes the basis for the Executive’s belief that the Executive should be
permitted to terminate his employment and have it treated as an Involuntary
Termination and the Company has been given thirty (30) days to cure any curable
violation.

(e) Release of Claims. “Release of Claims” shall mean a waiver by the Executive,
in a form satisfactory to the Company, of all employment-related obligations of
and claims and causes of action against the Company.

(f) Termination Date. “Termination Date” shall mean the date on which an event
that would constitute Involuntary Termination occurs, or the later of (i) the
date on which a notice of termination is given, or (ii) the date (which shall
not be more than thirty (30) days after the giving of such notice) specified in
such notice.

(g) Management Incentive Plan. “Management Incentive Plan” shall mean the
Company’s bonus program, as implemented by the Company’s board of directors from
time to time and pursuant to which the Executive may receive incentive-based
compensation at fiscal year end.

7. Confidentiality. The Executive acknowledges that during the course of the
Executive’s employment, the Executive will have produced and/or have access to
confidential information, records, notebooks, data, formula, specifications,
trade secrets, customer lists and secret

 

-5-



--------------------------------------------------------------------------------

inventions, and processes of the Company and its affiliated companies.
Therefore, during or subsequent to the Executive’s employment by the Company,
the Executive agrees to hold in confidence and not directly or indirectly to
disclose or use or copy or make lists of any such information, except to the
extent authorized by the Company in writing. All records, files, drawings,
documents, equipment, and the like, or copies thereof, relating to the Company’s
business, or the business of an affiliated company, which the Executive shall
prepare, or use, or come into contact with, shall be and remain the sole
property of the Company, or of an affiliated company, and shall not be removed
from the Company’s or the affiliated company’s premises without its written
consent, and shall be promptly returned to the Company upon termination of
employment with the Company.

8. Successors.

(a) Company’s Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, lease, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
shall assume the obligations under this Agreement and agree expressly to perform
the obligations under this Agreement in the same manner and to the same extent
as the Company would be required to perform such obligations in the absence of a
succession. For all purposes under this Agreement, the term “Company” shall
include any successor to the Company’s business and/or assets which executes and
delivers the assumption agreement pursuant to this subsection (a) or which
becomes bound by the terms of this Agreement by operation of law.

(b) Executive’s Successors. The terms of this Agreement and all rights of the
Executive hereunder shall inure to the benefit of, and be enforceable by, the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

9. Notice.

(a) General. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid. In the case of the Executive, mailed notices
shall be addressed to the Executive at the home address that the Executive most
recently communicated to the Company in writing. In the case of the Company,
mailed notices shall be addressed to its corporate headquarters, and all notices
shall be directed to the attention of its CEO.

(b) Notice of Termination. Any termination by the Company for Cause or by the
Executive as a result of a voluntary resignation or an Involuntary Termination
shall be communicated by a notice of termination to the other party hereto given
in accordance with Section 9(a) of this Agreement. Such notice shall indicate
the specific termination provision in this Agreement relied upon, shall set
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination under the provision so indicated, and shall specify the
termination date (which shall be not more than thirty (30) days after the giving
of such notice). The failure by

 

-6-



--------------------------------------------------------------------------------

the Executive to include in the notice any fact or circumstance which
contributes to a showing of Involuntary Termination shall not waive any right of
the Executive hereunder or preclude the Executive from asserting such fact or
circumstance in enforcing the Executive’s rights hereunder.

10. Miscellaneous Provisions.

(a) Non-Disparagement. The Executive agrees to refrain from any defamation,
libel or slander of the Company and its respective officers, directors,
employees, investors, shareholders, administrators, affiliates, divisions,
subsidiaries, predecessor and successor corporations, and assigns or tortious
interference with the contracts and relationships of the Company and its
respective officers, directors, employees, investors, shareholders,
administrators, affiliates, divisions, subsidiaries, predecessor and successor
corporations, and assigns. The Executive acknowledges and agrees that any breach
of this paragraph shall constitute a material breach of the Agreement and shall
entitle the Company immediately to recover all consideration paid under this
Agreement, including, but not limited to the consideration described in
Section 3.

(b) No Duty to Mitigate. The Executive shall not be required to mitigate the
amount of any payment contemplated by this Agreement, nor shall any such payment
be reduced by any earnings that the Executive may receive from any other source.

(c) Waiver. No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by the Executive and by an authorized officer of the Company (other
than the Executive). No waiver by either party of any breach of, or of
compliance with, any condition or provision of this Agreement by the other party
shall be considered a waiver of any other condition or provision or of the same
condition or provision at another time.

(d) Whole Agreement. No agreements, representations or understandings (whether
oral or written and whether express or implied) which are not expressly set
forth in this Agreement have been made or entered into by either party with
respect to the subject matter hereof.

(e) Severance Provisions in Other Agreements. The Executive acknowledges and
agrees that the severance provisions set forth in this Agreement shall supersede
any such provisions in any other agreement entered into between the Executive
and the Company.

(f) Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of California.

(g) Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.

(h) No Assignment of Benefits. The rights of any person to payments or benefits
under this Agreement shall not be made subject to option or assignment, either
by voluntary or involuntary assignment or by operation of law, including
(without limitation) bankruptcy, garnishment, attachment or other creditor’s
process, and any action in violation of this subsection shall be void.

 

-7-



--------------------------------------------------------------------------------

(i) Employment Taxes. All payments made pursuant to this Agreement will be
subject to withholding of applicable income and employment taxes.

(j) Code Section 409A. This Agreement will be deemed amended to the extent
necessary to avoid imposition of any additional tax or income recognition prior
to actual payment to the Executive under Section 409A of the Code and any
temporary, proposed or final Treasury Regulations and guidance promulgated
thereunder and the parties agree to cooperate with each other and to take
reasonably necessary steps in this regard.

(k) Assignment by Company. The Company may assign its rights under this
Agreement to an affiliate, and an affiliate may assign its rights under this
Agreement to another affiliate of the Company or to the Company; provided,
however, that no assignment shall be made if the net worth of the assignee is
less than the net worth of the Company at the time of assignment. In the case of
any such assignment, the term “Company” when used in a section of this Agreement
shall mean the corporation that actually employs the Executive.

(l) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.

[Signature Page to Follow]

 

-8-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.

 

COMPANY:

      COST PLUS, INC.       By  

/s/ Barry J. Field

      Title  

Director, Chief Executive Officer and President (Principal Executive Officer)

 

EXECUTIVE:

     

/s/ George Whitney

        George Whitney  

 

-9-